Citation Nr: 0901050	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD or neuropathy 
of the peroneal and tibial nerves of the right leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1967.  Among other decorations, he was awarded a 
Purple Heart Medal and a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, to include as secondary 
to service-connected PTSD or neuropathy of the peroneal and 
tibial nerves of the right leg.  In April 2008, the Board 
remanded the claim for further development.


FINDINGS OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is not related his service or 
to any incident therein, including his service-connected PTSD 
or neuropathy of the peroneal and tibial nerves of the right 
leg.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by his active service, and is unrelated to his service-
connected PTSD or neuropathy of the peroneal and tibial 
nerves of the right leg.  38 U.S.C.A. §§  1110, 1131; 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders, including hypertension 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2008).

The veteran contends that he developed high blood pressure as 
a result of stress that he experienced after being shot in 
the leg in Vietnam.  He further maintains that his currently 
diagnosed hypertension is related to or aggravated by his 
service-connected disabilities.  The record reflects that the 
veteran has been service connected for PTSD and for the 
residuals of his Vietnam-era gunshot wound, manifested by 
neuropathy of the peroneal and tibial nerves and associated 
disabilities, since September 2003 and December 1967, 
respectively.  

The veteran's service medical records are negative for any 
complaints or clinical findings regarding hypertension.  At 
the time of his September 1967 medical board, shortly before 
his discharge from service, the veteran's blood pressure was 
assessed as 130/80, which was considered normal.  The Board 
therefore finds that the weight of the evidence does not 
establish that the veteran had hypertension, or any related 
heart problems, during service.  38 C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).

The veteran now maintains that he was diagnosed with 
hypertension in the mid to late 1970s, when he went to a 
civilian physician to have his blood pressure checked.  
However, the veteran has not cooperated in obtaining medical 
records documenting this reported treatment for submission to 
VA.  Nor has he provided VA with any information that would 
enable VA to request such information on his behalf. 
Consequently, any information that may have been elicited in 
support of the veteran's claim has not been not obtained 
because of his failure to cooperate.  The duty to assist in 
the development and the adjudication of claims is not a one-
way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The first clinical evidence of record pertaining to the 
veteran's claim is a VA treatment record dated in October 
2002, which reflects a diagnosis of mild hypertension.  The 
record thereafter shows that the veteran has undergone 
treatment for hypertension at a VA Medical Center and been 
prescribed medication for that condition.  Significantly, 
however, none of the veteran's medical providers have related 
his hypertension to his period of active service.  

Pursuant to the Board's April 2008 remand, the veteran was 
afforded a VA examination in May 2008 to address the nature 
and etiology of his hypertension.  The veteran reported a 
family history of hypertension.  He stated that he had been 
diagnosed with the disease in the mid to late 1970s, and had 
received treatment for it ever since.  Specifically, it was 
noted that the veteran was currently taking two prescription 
medications to control his hypertension and that he 
experienced no adverse side effects.  Physical examination 
showed blood pressure readings of 156/84, 146/82, and 144/80, 
which were consistent with his current diagnosis.

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, the examiner 
found that while the veteran currently suffered from 
hypertension, there was no evidence that he had developed the 
disease in service or within one year of discharge.  Further, 
the examiner noted that there was no objective evidence, 
either in the veteran's claims folder or in the pertinent 
medical literature, relating his current hypertension to his 
service-connected PTSD and peroneal and tibial neuropathy.  
The examiner therefore concluded that it was less likely than 
not that the veteran's hypertension was related to his period 
of active service or to any of his service-connected 
disabilities.  The examiner was asked whether the 
hypertension was related to service or to the veteran's 
service-connected disabilities or if the hypertension was 
aggravated by either service-connected disability.  The 
examiner's answer was "no."  The examiner's opinion was that 
it was less likely that the hypertension was related to 
service or caused or aggravated by the service-connected 
conditions of PTSD and peroneal and tibial neuropathy due to 
gun shot wound.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the May 2008 VA 
examiner, concluding that the veteran's current hypertension 
was less likely than not related to the veteran's service-
connected disabilities or any other service-related, and not 
aggravated by his service-connected disabilities, is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of veteran's 
claims folder, and the examiner provided a rationale for the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, that opinion expressly addressed and 
is consistent with the other clinical evidence, and there are 
no other contrary competent medical opinions of record.  

The Board finds that the evidence of record does not support 
a finding in favor of granting service connection for 
hypertension.  The competent evidence does not indicate that 
it is at least as likely as not that there is a medical nexus 
between the veteran's hypertension and his service-connected 
PTSD or neuropathy of the peroneal and tibial nerves of the 
right leg, or that the hypertension is aggravated by those 
disabilities.  Indeed, the competent medical evidence weighs 
against a finding of a medical nexus, as the May 2008 VA 
examiner specifically found that it was less likely than not 
that those two service-connected disabilities were causally 
related to or aggravated the veteran's hypertension.  The 
Board finds that opinion carries the greatest probative 
weight.  Accordingly, the Board finds that service connection 
for the veteran's hypertension is not warranted on a 
secondary or aggravation basis.

Nor is service connection warranted on a direct basis.  The 
first clinical evidence of hypertension is dated in October 
2002, more than 34 years after the veteran's separation from 
active service.  Moreover, while the veteran has reported 
that he was assessed with high blood pressure in the mid to 
late 1970s, the onset of that diagnosis, by the veteran's own 
account, is still several years after he left service.   That 
weighs heavily against the veteran's claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no 
competent evidence of record establishing a nexus between the 
veteran's service and his hypertension.  Thus, the Board 
finds that direct service connection is not warranted.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Additionally, since 
hypertension was not diagnosed within one year after 
separation, presumptive service connection is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service, 
including to his service-connected PTSD or neuropathy of the 
peroneal and tibial nerves of the right leg.  To the extent 
that the veteran ascribes his current disorder to a service-
connected disability, however, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles); Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2007); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
hypertension is not a disability subject to lay diagnosis.  
While some symptoms of the disorder may be reported by a 
layperson, the diagnosis requires medical training.  The 
veteran does not have the medical expertise to diagnose 
himself with that disorder, nor does he have the medical 
expertise to provide an opinion regarding its etiology.  
Thus, the veteran's lay assertions are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's hypertension first 
manifested many years after service and is not related to his 
active service, to any incident therein, or to any service-
connected disability.  As the preponderance of the evidence 
is against the veteran's claim, it must be denied.  38 
U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, October 
2003, August 2006; and April 2008, a rating decision in 
January 2003; a statement of the case in January 2005, and a 
supplemental statement of the case in January 2007.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


